Case 1:20-cv-20289-CMA Document 17 Entered on FLSD Docket 04/17/2020 Page 1 of 1



                                                    RETURN OF SERVICE

                                        UNITED STATES DISTRICT COURT
                                                District of Florida
  Case Number: 1:20-CV-20289-CMA

  Plaintiff:
  GARY SEIFRIT
  vs.
                                                                                                                   BII2020003556
  Defendant:
  DOWNTOWN DEVELOPMENT AUTHORITY OF THE CITY OF MIAMI, ET AL

  For:
  Sarah Waters, Esq.
  Derek Smith Law Group, PLLC
  701 Brickell Avenue
  Suite 1310
  Miami, FL 33131

  Received by Burke Process Service, Inc on the 10th day of April, 2020 at 1:37 pm to be served on CHRISTINA
  CRESPI, 1200 NE 91ST TERRACE, MIAMI SHORES, FL 33138.

  I, Ariel Maldonado, do hereby affirm that on the 15th day of April, 2020 at 6:00 pm, I:

  SUBSTITUTE - RESIDENTIAL: served by delivering a true copy of the Summons in a Civil Action and Complaint
  with the date and hour of service endorsed thereon by me, to: DENA ALMIJO as CO-RESIDENT, at the address of,
  7901 ESPANOLA AVENUE, APT 1012, NORTH BAY VILLIAGE, FL 33141of the within named person's usual place
  of abode, who has confirmed to the process server that they reside therein and who is fifteen (15) years of age or
  older. The process server informed said person of the contents therein, in compliance with state statutes.


  Description of Person Served: Age: 64, Sex: F, Race/Skin Color: HISPANIC, Height: 5'4, Weight: 130, Hair:
  BROWN, Glasses: N

  Under penalties of perjury, I declare that I have read the foregoing Return of Service and the facts stated are true
  and correct. NO NOTARY REQUIRED PURSUANT TO F.S. 92.525 (2).




                                                                               Ariel Maldonado
                                                                               #1843

                                                                               Burke Process Service, Inc
                                                                               1199 W. Newport Center Drive
                                                                               Deerfield Beach, FL 33442
                                                                               (954) 514-0116

                                                                               Our Job Serial Number: BII-2020003556


                                  Copyright © 1992-2020 Database Services, Inc. - Process Server's Toolbox V8.1k
